Case 18-34823-SLM           Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17       Desc Imaged
                                 Certificate of Notice Page 1 of 9


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1
     LOWENSTEIN SANDLER LLP
     Kenneth A. Rosen, Esq.
     Joseph J. DiPasquale, Esq.
     Eric S. Chafetz, Esq.
     Michael Papandrea, Esq.
     One Lowenstein Drive
     Roseland, New Jersey 07068
     (973) 597-2500 (Telephone)
     (973) 597-2400 (Facsimile)
                                                                2UGHU)LOHGRQ'HFHPEHU
                                                               E\&OHUN86%DQNUXSWF\
     Proposed Counsel to the Debtors and                        &RXUW'LVWULFWRI1HZ-HUVH\
     Debtors-in-Possession


     In re:                                            Chapter 11

     Frank Theatres Bayonne/South Cove, LLC,           Case No. 18-34808 (SLM)

                              Debtor.


     In re:                                            Chapter 11

     Frank Entertainment Group, LLC,                   Case No. 18-34812 (SLM)

                              Debtor.


     In re:                                            Chapter 11

     Frank Management LLC,                             Case No. 18-34818 (SLM)

                              Debtor.

     In re:                                            Chapter 11
     Frank Theatres, LLC,                              Case No. 18-34820 (SLM)
                              Debtor.

     In re:                                            Chapter 11
     Frank All Star Theatres, LLC,                     Case No. 18-34822 (SLM)
                              Debtor.



   35986/2
   12/19/2018 203122584.1
Case 18-34823-SLM      Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17       Desc Imaged
                            Certificate of Notice Page 2 of 9
   Page:    2
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

     In re:                                          Chapter 11
     Frank Theatres Blacksburg LLC,                  Case No. 18-34823 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Delray, LLC,                     Case No. 18-34824 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Kingsport LLC,                   Case No. 18-34825 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Montgomeryville, LLC,            Case No. 18-34826 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Parkside Town Commons LLC,       Case No. 18-34828 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Rio, LLC,                        Case No. 18-34816 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres Towne, LLC,                      Case No. 18-34830 (SLM)
                         Debtor.

     In re:                                          Chapter 11
     Frank Theatres York, LLC,                       Case No. 18-34832 (SLM)
                         Debtor.
Case 18-34823-SLM      Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17       Desc Imaged
                            Certificate of Notice Page 3 of 9
   Page:    3
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

     In re:                                          Chapter 11
     Frank Theatres Mt. Airy, LLC,                   Case No. 18-34833 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Frank Theatres Southern Pines, LLC,             Case No. 18-34837 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Frank Theatres Sanford, LLC,                    Case No. 18-34839 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Frank Theatres Shallotte, LLC,                  Case No. 18-34840 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Revolutions at City Place LLC,                  Case No. 18-34841 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Revolutions of Saucon Valley LLC,               Case No. 18-34844 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Frank Entertainment Rock Hill LLC,              Case No. 18-34845 (SLM)
                          Debtor.

     In re:                                          Chapter 11
     Frank Entertainment PSL, LLC,                   Case No. 18-34846 (SLM)
                          Debtor.
Case 18-34823-SLM      Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17          Desc Imaged
                            Certificate of Notice Page 4 of 9
   Page:    4
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

     In re:                                             Chapter 11
     Frank Hospitality Saucon Valley LLC                Case No. 18-34847 (SLM)
                          Debtor.

     In re:                                             Chapter 11
     Frank Hospitality York LLC                         Case No. 18-34848 (SLM)
                          Debtor.

     In re:                                             Chapter 11
     Galleria Cinema, LLC                               Case No. 18-34849 (SLM)
                          Debtor.


              ORDER PURSUANT TO BANKRUPTCY RULE 1015 DIRECTING JOINT
                 ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                  The relief set forth on the following pages, numbered five (5) through and

   including eight (8), is hereby ORDERED.




    DATED: DECEMBER 21, 2018
Case 18-34823-SLM              Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17                            Desc Imaged
                                    Certificate of Notice Page 5 of 9
   Page:    5
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

              Upon consideration of the motion (the “Motion”)1 of the above captioned debtors and
   debtors-in-possession (collectively, the “Debtors”) for entry of an order directing the joint
   administration of the Debtors’ Chapter 11 Cases for procedural purposes only; and the Court

   having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing

   Order of Reference to the Bankruptcy Court Under Title 11 of the United States District Court
   for the District of New Jersey, entered on July 23, 1984, and amended on September 18, 2012

   (Simandle, C.J.); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409;
   and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and notice of the

   Motion being sufficient under the circumstances; and it appearing that no other or further notice

   need be provided; and the Court having determined that the relief sought in the Motion is in the
   best interests of the Debtors, their estates and creditors; and after due deliberation and sufficient

   cause appearing therefor;


                       IT IS HEREBY ORDERED THAT:

                       1.       The Motion is GRANTED as set forth herein.
                       2.       Pursuant to Bankruptcy Rule 1015(b), the above captioned Chapter 11

   Cases shall be consolidated for procedural purposes only and jointly administered under lead
   case, Frank Theatres Bayonne/South Cove, LLC, et al., No. 18-34808 (SLM) (the “Lead Case”).

                       3.       The caption of pleadings and other documents filed in the jointly
   administered Chapter 11 Cases shall read as follows:




   1
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 18-34823-SLM           Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17                            Desc Imaged
                                 Certificate of Notice Page 6 of 9
   Page:    6
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY


   In re:                                                          Chapter 11

   Frank Theatres Bayonne/South Cove, LLC, et al.1                 Case No. 18-34808 (SLM)

                             Debtors.                              (Jointly Administered)


                    4.       The caption set forth above shall be deemed to satisfy any applicable

   requirements of section 342(c) of the Bankruptcy Code and Bankruptcy Rule 2002(n).

                    5.       All pleadings and other documents to be filed in the jointly administered
   Chapter 11 Cases shall be filed and docketed in the Lead Case.

                    6.       The following docket entry shall be made in each of the above-captioned
   Chapter 11 Cases to reflect the procedural consolidation and joint administration of the Chapter

   11 Cases as set forth herein

                    An order has been entered in accordance with Rule 1015 of the Federal
                    Rules of Bankruptcy Procedure directing joint administration of the
                    chapter 11 cases of Frank Theatres Bayonne/South Cove, LLC; Frank
                    Entertainment Group, LLC; Frank Management LLC; Frank Theatres,
                    LLC; Frank All Star Theatres, LLC; Frank Theatres Blacksburg LLC;
                    Frank Theatres Delray, LLC; Frank Theatres Kingsport LLC; Frank
                    Theatres Montgomeryville, LLC; Frank Theatres Parkside Town
                    Commons LLC; Frank Theatres Rio, LLC; Frank Theatres Towne, LLC;
                    Frank Theatres York, LLC; Frank Theatres Mt. Airy, LLC; Frank Theatres

   1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
   as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
   Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
   Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
   Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
   LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
   (7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
   LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
   Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
   (8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).
Case 18-34823-SLM         Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17              Desc Imaged
                               Certificate of Notice Page 7 of 9
   Page:    7
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

                  Southern Pines, LLC; Frank Theatres Sanford, LLC; Frank Theatres
                  Shallotte, LLC; Revolutions at City Place LLC; Revolutions of Saucon
                  Valley LLC; Frank Entertainment Rock Hill LLC; Frank Entertainment
                  PSL, LLC; Frank Hospitality Saucon Valley LLC; Frank Hospitality York
                  LLC; and Galleria Cinema, LLC, under lead Case No. 18-34808 (SLM).

                  7.      Nothing contained in this Order or in the Motion shall be deemed or
   construed as directing or otherwise effecting a substantive consolidation of the Debtors or the

   Chapter 11 Cases.
                  8.      The Debtors are authorized to file a single consolidated list of the 30

   largest creditors in each of the Chapter 11 Cases.

                  9.      The Debtors are authorized to file consolidated monthly operating reports,
   but will separately set forth receipts and disbursements for each Debtor as a schedule to the

   extent required by the United States Trustee Operating Guidelines, with said reports to be filed
   in the Lead Case, rather than in each of the Debtor’s individual cases.

                  10.     The requirement set forth in D.N.J. LBR 9013-1(a)(3) that any motion be

   accompanied by a memorandum of law is hereby deemed satisfied by the contents of the Motion
   or otherwise waived.

                  11.     The Debtors shall serve a copy of this Order on all parties required to
   receive such service pursuant to D.N.J. LBR 9013-5(f) within two (2) days after the entry of this

   Order.

                  12.     Any party may move for modification of this Order in accordance with
   D.N.J. LBR 9013-5(e).

                  13.     The Debtors are authorized and empowered to take all actions necessary to
   implement the relief granted in this Order.

                  14.     Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

   immediately effective and enforceable upon its entry.
Case 18-34823-SLM       Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17                  Desc Imaged
                             Certificate of Notice Page 8 of 9
   Page:    8
   Debtors: Frank Theatres Bayonne/South Cove, LLC, et al.
   Case No.:18-34808 (SLM)
   Caption: Order Pursuant to Bankruptcy Rule 1015 Directing Joint Administration of the
            Debtors’ Chapter 11 Cases
   ______________________________________________________________________________

                  15.    This Court shall retain jurisdiction to hear and determine all matters

   arising from or related to the implementation, interpretation or enforcement of this Order.
        Case 18-34823-SLM               Doc 6 Filed 12/23/18 Entered 12/24/18 00:41:17                              Desc Imaged
                                             Certificate of Notice Page 9 of 9
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-34823-SLM
Frank Theatres Blacksburg LLC                                                                              Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Frank Theatres Blacksburg LLC,   1614 South Main Street,   Blacksburg, VA 24060-5824

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Fran B. Steele   on behalf of U.S. Trustee   U.S. Trustee Fran.B.Steele@usdoj.gov
              Kenneth A. Rosen   on behalf of Debtor   Frank Theatres Blacksburg LLC krosen@lowenstein.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
